PER CURIAM.
We reverse and remand with direction to rehear the matter pursuant to reasonable notice. Any contempt of appellant for failure to answer a state attorney's questions pursuant to subpoena outside of the court's presence would be indirect, not direct, contempt. See Fla.R.Crim.P. 3.830. Serving the order on the 26th for a contempt hearing on the 29th was insufficient notice. See Goral v. State, 553 So.2d 1282 (Fla.3d DCA 1989). Any contempt judgment must set forth the facts which constitute the contempt, which the judgment here failed to do. See Folsom v. Folsom, 509 So.2d 1330 (Fla.2d DCA 1987).
GLICKSTEIN, DELL and GARRETT, JJ., concur.